Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/21/2021, with respect to the previous objections to claim 10 have been fully considered and are persuasive.  Applicant has amended claim 10 to obviate the issues.  The previous objections to claim 10 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 7/21/2021, with respect to the previous 112(a) rejection of claims 21-22 have been fully considered and are persuasive.  Applicant’s amendment(s) in conjunction with the amendments below obviate the issues.  The previous 112(a) rejections of claims 21-22 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 7/21/2021, with respect to the previous 112(b) rejections of claims 10, 21, 23-24 have been fully considered and are persuasive.  Applicant’s arguments pertaining to claim 10 and amendment(s) in conjunction with the amendments below obviate the issues.  The previous 112(b) rejections of claims 10, 21, 23-24 has been withdrawn. 

Examiner considers the application to be placed in condition for allowance.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jenae Gureff on 8/6/2021.

The application has been amended as follows: 

Amendment to the claims
Please amend the claims as follows:

For Claim 10:
amend the last clause to: “wherein for each pair of opposite jaws, the driving jaw comprises a tooth which cooperates with a respective tooth on the driven jaw to transmit the rotation caused by the common bar to the 

For Claim 21:
on line 3, amend to “therebetween.”

Allowed claims
Claims 10, 13, 21-24 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's claimed assembly, and more particularly the combination of structural elements (e.g. support, common bar, elastic element, jaws, and teeth) as recited.  Examiner considers the best prior art of record to be previously cited Swiderski (US 4709803) and Richner (US 3545804).  
Swiderski teaches a preform transfer mechanism (see Swiderski’s Figures 3-6, clamps 56, 58, 140, 142, rollers 100 & 172, spring 168).  Swiderski does not appear to teach all the limitations of claim 10.  For example, Swiderski’s spring 168 however, does not appear to be cooperating with each pair of opposite jaws.  
Richner teaches transporting tongs (see Figures 1-4, tong arms 2 & 3, roller 9, driving bar 10, toothed segments 13 & 14, helical spring 15).  Richner however, does not appear to teach the spring cooperating with each pair of opposite jaws.  It may also be argued that driving bar 10 is not coupled to the tongs 2 & 3 due to the freedom to move vertically.   
Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 10, 13, 21-24 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718